Citation Nr: 0823267	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  04-28 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 until July 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama. 


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been productive of not more than an occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

At the outset, the Board notes that the veteran's current 
appeal requests an entitlement to a higher rating for PTSD, 
relating back to an initial disability rating issued in May 
2003.  As such, the claim requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999). 

Service connection for PTSD was initially granted in a May 
2003 rating decision.  At that time, a 30 percent evaluation 
was assigned.  Throughout the rating period on appeal, the 
veteran has been assigned a 30 percent rating for PTSD.  He 
contends that his symptoms are of such severity as to warrant 
an increased rating throughout this period.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this 
general rating formula, a 50 percent rating is warranted with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

After reviewing the evidence of record, the weight of the 
evidence does not support an evaluation in excess of 30 
percent for PTSD for any portion of the rating period on 
appeal, as will be discussed below. 

Indeed, the overall evidence of record does not indicate that 
the veteran's PTSD has caused speech disorders.  
Specifically, his speech patterns have consistently been 
reported an normal and appropriate.  For examples, his speech 
was found appropriate in rate and volume (8/02 VA 
psychological evaluation); normal rate and tone (10/02 VA 
psychiatric evaluation); within normal limits, however when 
speaking about Vietnam, his speech would become low and his 
rate would slow down (4/03 VA examination); normal rate of 
speech with normal volume and subdued tones (7/03 VA 
outpatient record); speech had normal rate and rhythm (1/04 
VA outpatient record); and unremarkable (1/08 VA 
examination).  

His thought processes have similarly been assessed as normal.  
For examples, an August 2002 VA psychological evaluation 
noted that the veteran's thought processes and association 
were linear and goal-directed. An October 2002 VA psychiatric 
evaluation noted that his thought processes were logical and 
goal-directed. A December 2002 VA treatment note indicated 
that his thought content was rational. 

An April 2003 VA treatment note documented that his thought 
processes were logical, while a July 2003 VA treatment note 
indicated his thought processes were linear. Upon VA 
examination in January 2008, his thought processes were 
evaluated as unremarkable.  Within his records, there was 
also no evidence of disorganized speech. The Board has 
additionally considered that he has not alleged 
hallucinations or delusions. 

Based on the foregoing, then, the evidence does not show 
speech, communication or deficiencies in thought process due 
to PTSD. The evidence throughout the record demonstrates 
intact judgment and insight, ranging from good to fair; 
except for an August 2002 VA treatment record that indicates 
the veteran's insight was poor. 

Next, the evidence of record does reflect panic attacks. On 
examination in January 2008, he reported panic attacks about 
3 to 4 times a week where he would "break out in a sweat" 
and have shortness of breath. Moreover, the evidence 
throughout the rating period indicates symptoms of social 
isolation. For example, such isolation was noted in a July 
2003 Social Security Administration (SSA) related 
psychological evaluation. 

A July 2003 VA outpatient treatment record also noted that 
the veteran tended to stay in bed and did not feel motivated 
to get out of bed. The most recent VA examination in January 
2008, however, indicated that he saw friends once every 
couple of months and that he commented his relationship with 
his children was "fine."

The Board also acknowledges VA and SSA treatment records 
which reflect that the veteran had difficulty with his 
memory. For example, in a July 2003 SSA psychological 
evaluation, he complained of difficulties with his memory. 
This was in contrast to findings in an October 2002 SSA 
related report which indicated that his ability to remember 
locations and work-like procedures, and ability to understand 
and remember very short and simple instructions, was not 
significantly limited. His ability to understand and remember 
detailed instructions was moderately limited. In the most 
recent VA examination in January 2008, the examiner noted 
that the veteran had normal remote, recent, and immediate 
memory. 
 
Despite the disturbances in motivation and memory detailed 
above, the overall evidence does not show that the veteran's 
PTSD symptoms have caused occupational and social impairment 
with reduced reliability and productivity such as to warrant 
the next-higher 50 percent evaluation under the general 
rating formula for mental disorders. 

Even considering a July 2003 VA outpatient treatment note 
which indicates that even if the veteran was not physically 
handicapped he could not work in a general workplace because 
of his hyper-arousal symptoms of PTSD, the Board again notes 
that the overall evidence of record shows essentially normal 
communication and cognitive abilities.

In concluding that an initial disability rating in excess of 
30 percent is not warranted here, the Board has also relied 
on the veteran's Global Assessment of Functioning (GAF) 
scores assigned at his April 2003 and January 2008 VA 
examinations. GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness. See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994) (DSM IV).

Here, the VA examinations reveal GAF scores of 65 (4/03) and 
62 (1/08).  An October 2002 VA outpatient psychiatric 
evaluation revealed a GAF score of 45, with an additional 
comment that the estimated highest GAF for the past year had 
been 55. An August 2002 VA outpatient treatment report 
additionally revealed a GAF score of 55. 

Therefore, the GAF scores referable to the veteran's PTSD 
range from 45 to 65.  In this regard, the Board notes that 
scores ranging from 41-50 reflect more serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 45 to 50, a higher rating is not 
warranted on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  

Indeed, the competent evidence does not show suicidal 
ideation except for a January 2004 VA mental health treatment 
record where it is noted that the veteran has had suicidal 
ideations but no plans, severe obsessional rituals, frequent 
shoplifting or serious impairment in social and occupational 
functioning. Thus, the lower GAF scores are not consistent 
with the veteran's actual disability picture.

Based on the above, an initial evaluation in excess of 30 
percent is not warranted for any portion of the rating period 
on appeal. In reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate. See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. Hence, 
assignment of an extra- schedular evaluation under 38 C.F.R. 
§ 3.321 (2006) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's SSA and VA treatment records, and in 
April 2003 and January 2008, he was afforded formal VA 
examinations. The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 




ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


